The plaintiff in error, hereinafter called the defendant, was convicted of driving a motor vehicle on a public highway while under the influence of intoxicating liquor, and his punishment fixed at a fine of $200, and appeals.
The record in this case was filed in this court on June 1, 1932; no brief has been filed in support of the defendant's assignment of errors.
A careful examination of the record discloses no fundamental errors, and the evidence is sufficient to support the verdict of the jury.
The case is therefore affirmed. *Page 160